Citation Nr: 0033587	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  95-20 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for shin splints.

2.  Entitlement to service connection for foot disability.

3.  Entitlement to service connection for ankle disability.

4.  Entitlement to service connection for hip disability.

5.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


REMAND

The veteran served on active duty from July 1992 to August 
1994.  This matter comes to the Board of Veterans' Appeals 
(Board) following a March 1995 decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.

The Board also notes that, in July 1995, the veteran filed 
with the RO a VA Form 9 on which he requested a hearing 
before a member of the Board at the RO and a hearing before a 
local hearing officer.  In August 1995, the veteran had a 
hearing before a RO hearing officer.  In September 2000, he 
was scheduled for, but failed to attend a hearing in 
Washington D.C.  In November 2000, the Board wrote the 
veteran to find out if he still wanted a hearing before a 
member of the Board at the RO.  The November 2000 
correspondence also informed the veteran that his case would 
be remanded to the RO to schedule a hearing if he failed to 
reply within 30 days.  See 38 U.S.C.A. § 7107(b) (West 1991 & 
Supp. 2000); 38 C.F.R. § 20.703 (2000).  No reply has been 
received from the veteran.  Since the Board may not proceed 
with adjudication of the veteran's appeal until he is 
afforded the opportunity for the requested hearing, a remand 
is required so that such a hearing may be scheduled.  Id.

The claims are REMANDED to the RO for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.

2.  Among the actions taken by the RO to 
comply with the change in the law, 
examination of the veteran should be 
conducted to ascertain whether any claimed 
disability is attributable to military 
service or to an already service-connected 
disability.  The examiner(s) should 
provide an opinion as to the medical 
probabilities that claimed disability is 
attributable to military service, or 
caused or made worse by an already 
service-connected disability.  If it is 
determined that there is no relationship 
to military service or service-connected 
disability, the examiner should expressly 
say so and provide detailed reasons for 
such an opinion.  All opinions provided 
must be reconciled with all other opinions 
of record, including the opinions given at 
the October 1994 and February 2000 VA 
examinations.

3.  The RO should review the report(s) of 
the examination to ensure that 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report(s) should be returned for 
necessary corrective action, as 
appropriate.  

4.  Thereafter, the RO should re-
adjudicate the claims.  If any benefit 
sought is not granted, a supplemental 
statement of the case should be issued.  
Arrangements should be made for the 
veteran to appear at a hearing before a 
member of the Board at the RO.  


After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, and appear at the requested hearing, the claims folder 
should be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purpose of this remand is to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


